Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed February 28, 2022.

Status of the Claims
           This instant claim set was filed January 15, 2019.
	Claims 3-4, 10-13, 19, 22, 24-25, 34, 36-37, 45, 48, 50, and 53 are amended.
	Claims 5-9, 14-18, 23, 26-33, 35, 38-44, 46-47, 49, 51-52, 54-58 are cancelled.
	Claims 1-4, 10-13, 19-22, 24-25, 34, 36-37, 45, 48, 50, and 53 are pending.
Claims 34, 36-37, 45, 48, 50, and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 1-4, 10-13, 19-22, 24-25 are under examination.

Election/Restrictions
Applicant’s reply filed 02/28/2022 to the Requirement for Restriction/Election mailed 01/07/2022 is acknowledged.
Applicant has elected with traverse the invention of Group 1, drawn to a polynucleotide encoding human leukocyte antigen-G (HLA-G), and an expression cassette, a vector, a transformed cell, a recombinant AAV (rAAV) particle, and a pharmaceutical composition comprising said polynucleotide.
Applicant has elected with traverse the invention of HLA-G1, as the isoform of HLA-G.
Applicant has elected with traverse the invention of SEQ ID NO: 2, as the nucleic acid sequence encoding the HLA-G1 isoform.
Applicant traverses restriction requirement between SEQ ID NOs encoding HLA-G1 on the grounds that the nucleotide sequences (SEQ ID NOs) encoding HLA-G1 are similar in nature because they encode the same HLA-G1 protein, and MPEP 1850(XIII) states nucleotide sequences encoding the same protein are considered to satisfy the unity of invention standard and will continue to be examined together. See page 2 of Applicant’s reply. This is not found persuasive because SEQ ID NO: 2 is only 480 nucleic acid residues in length but SEQ ID NO: 1 is 1017 nucleic acid residues in length. Accordingly, SEQ ID NO: 2 encodes for a protein significantly smaller than SEQ ID NO: 1. Moreover, SEQ ID NO: 1 only shares 30.5% identity with SEQ ID NO: 2. See Sequence Search Results, file name: 20220408-16318070-Seq1vsSeq2_align.rnpm; see alignment reproduced below. Accordingly, SEQ ID NOs: 1-2 do not share any significant structural element and cannot be considered as having the same or corresponding technical feature.
Applicant traverses the restriction requirement between HLA-G isoforms 1 and 5 on the grounds that HLA-G1 and HLA-G5 have similar biological function and high sequence identity, differing only in the presence or absence of a transmembrane domain, and therefore the isoforms are of a similar nature and not mutually exclusive. See page 2 of Applicant’s reply. This is not found persuasive because HLA-G5 is a soluble protein that does not comprise a transmembrane domain and HLA-G1 is an insoluble protein that does comprise a transmembrane domain. These are mutually exclusive structural and functional characteristics between the two isoforms. See paragraph [0094] of the specification.
Applicant’s traversal does not specifically challenge the restriction requirement between Groups 1-3.
It is further noted that the Examiner acknowledges that claim 1 is generic to the specific HLA-G isoforms and specific SEQ ID NOs recited in dependent claims 2-4. Rejoinder of non-elected inventions will be considered in the event that a generic claim (e.g. claim 1) is found allowable.
The requirement is still deemed proper and is therefore made FINAL.
Claims 34, 36-37, 45, 48, 50, and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/28/2022.

Alignment between SEQ ID NO: 1 (Qy) and SEQ ID NO: 2 (Db) of the instant application

    PNG
    media_image1.png
    701
    841
    media_image1.png
    Greyscale


Priority
	This application is a National Stage of International Application No. PCT/US2017/043831 filed 07/26/2017, claiming priority based on U.S. Provisional Patent Application No. 62/366,822 filed 07/26/2016. 
	SEQ ID NO: 2 of the instant application 16/318,070 is not the same sequence as SEQ ID NO: 2 found in provisional application 62/366,822. Compare SEQ ID NO: 2 found in the Sequence Listing filed 01/15/2019 of the instant application to SEQ ID NO: 2 found on page 35 of the specification of the provisional application. Written support for SEQ ID NO: 2 as set forth in the instant application 16/318,070 cannot be found in provisional application 62/366,822. Written support is found in the Sequence Listing of International Application No. PCT/US2017/043831, published as WO 2018/022683 A1. Accordingly, claims 3-4 have an effective filing date of 07/26/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/15/2019, 02/15/2019, and 06/04/2021 have been considered.
The information disclosure statement (IDS) filed 02/03/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 for the following reasons. 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. In this case, NPL citations #7-8 are defective for one or more of these requirements. For example, NPL citation #7 merely indicates a publication year of 2017, and therefore the citation fails to clarify the publication date relative to the filing date of International Application No. PCT/US2017/043831.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
	The disclosure is objected to because of the following informalities: 
	The specification indicates that the disclosure of the instant application further includes sequences identified by SEQ ID NOs: 3 and 4. See paragraph [0095]; see page 45. However, there is no SEQ ID NO: 3 or 4 found in the Sequence Listing of the instant application (filed 01/15/2019). The disclosure should not refer to sequences by SEQ ID NOs that do not exist in the Sequence Listing. Appropriate action is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a lack of written description rejection.
The disclosure of the instant application discloses a codon-optimized nucleic acid sequence according to SEQ ID NO: 2 that encodes for HLA-G isoform 1 (HLA-G1). See the description of SEQ ID NO: 2 provided in the Sequence Listing (filed: 01/15/2019); see page 45 of the specification as originally filed. The HLA-G gene encodes for multiple isoforms by alternative mRNA splicing, wherein HLA-G isoform 1 (HLA-G1) comprises all six coding exons. See Figure 1 of Bainbridge et al. (2001) “HLA-G remains a mystery” TRENDS in Immunology, Vol. 22, No. 10, pp. 548-552; see figure reproduced below. The complete coding DNA sequence and protein translation of HLA-G1 is provided by GenBank BC021708.2, 17-Dec-2007, Homo sapiens major histocompatibility complex, class I, G, mRNA, available online: https://www.ncbi.nlm.nih.gov/nuccore/BC021708. However, SEQ ID NO: 2 of the instant application only encodes for residues 1-160 of the 338 amino acid sequence of HLA-G1 according to the translation of accession BC021708.2. See Sequence Search Results, file name: 20220408-16318070-SeqID2vsBC0217prt_align.rapm; see alignment reproduced below. Accordingly, SEQ ID NO: 2 of the instant application only provides a partial codon-optimized nucleic acid sequence encoding amino acids 1-160 of HLA-G1 but fails to provide the complete codon-optimized nucleic acid sequence encoding amino acids 1-338 of HLA-G1, as required by the claims. 
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the complete codon-optimized nucleic acid sequence encoding amino acids 1-338 of HLA-G1 comprising SEQ ID NO: 2 as required by the claims, at the time the application was filed.


Figure 1 of Bainbridge

    PNG
    media_image2.png
    827
    1398
    media_image2.png
    Greyscale


Alignment between instant SEQ ID NO: 2 and translation of GenBank accession BC021708.2

    PNG
    media_image3.png
    929
    976
    media_image3.png
    Greyscale


Claims 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a lack of written description rejection.
	Claims 3-4 are directed to a board genus of structurally undisclosed functional HLA-G1 polypeptide fragments. The specification of the instant application fails to disclose the structure of a single, specific functional fragment of HLA-G1 polypeptide. An adequate written description of a genus of functional HLA-G1 fragments requires more than a mere statement that it is part of the invention. What is required is either (1) a description of a common core structure shared among the members (species) of the functionally described genus or (2) a disclosure of a representative number of species of the functionally described genus. It is not sufficient to define a genus of polypeptide fragments solely by its desired biological property, i.e. HLA-G1 function, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any fragment of HLA-G1 polypeptide that retains its functional activity. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all functional HLA-G1 polypeptide fragments without defining what means will do, or without disclosing a representative number of species, is not in compliance with the written description requirement. Moreover, the structure of one structurally-undisclosed member of the functionally-defined genus of HLA-G1 polypeptide fragments cannot be predict a priori from the structure of another, known member of the functionally-defined genus of HLA-G1 polypeptide fragments. Rather, discovery of all members of the functionally-defined genus, or a representative thereof, would necessarily require the screening of a vast number of fragments of HLA-G1 polypeptide for their functional activities by trial and error experimentation. 
	Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that Applicant is in possession of the broad genus of functional HLA-G1 polypeptide fragments as required by the claims, at the time the application was filed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-12, 19, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/072534 A1 to Loustau et al.
Loustau discloses a nucleic acid molecule encoding a the α3 domain of human leukocyte antigen-G (HLA-G) protein, wherein the nucleic acid molecule has been codon-optimized for expression in human cells. See pages 17-18.
Loustau discloses an expression cassette comprising the nucleic acid operably linked to a promoter and a polyadenylation sequence. See pages 20-21, joining paragraph.
A “vector” reads on the nucleic acid molecule and expression cassette of Loustau as described above.
Loustau discloses a transformed cell comprising the nucleic acid molecule. See page 18, first full paragraph; see also page 20.
Loustau discloses a pharmaceutical composition comprising the nucleic acid molecule and a pharmaceutically acceptable carrier, such as saline solution. See pages 28-29, joining paragraph; see also page 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 20-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/072534 A1 to Loustau et al., as applied to claims 1, 10-12, 19, 22, and 25 above.
Loustau does not disclose a recombinant adeno-associated virus (AAV) particle comprising the expression cassette and AAV inverted terminal repeats (ITRs). However, prior to the effective filing date of the instantly claimed invention, one of ordinary skill in the art understood that recombinant AAV particles comprising ITRs were effective gene delivery vehicles (Official Notice taken, if necessary). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to have comprised the expression cassette of Loustau within a recombinant AAV particle comprising AAV ITRs with a reasonable expectation of success because recombinant AAV particles comprising AAV ITRs were understood in the art to be effective for delivering genes into host cells, as discussed above.



	Claims 1-4, 10-13, 19-22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Boura et al. (2014) “Evaluation of gene delivery strategies to efficiently overexpress functional HLA-G on human bone marrow stromal cells” Molecular Therapy-Methods & Clinical Development, 1, 14041, 10 pages; in view of Kim et al. (1997) “Codon optimization for high-level expression of human erythropoietin (EPO) in mammalian cells” Gene, 199(1-2), 293–301, of record in IDS; and in light of the specification of the instant application.
	Boura discloses an expression cassette comprising a nucleic acid encoding human leukocyte antigen-G isoform 1 (HLA-G1) operably linked to a promoter and a polyadenylation signal sequence. See Figure 1; see page 3.
	Boura discloses a human cell transformed to express HLA-G1. See page 8. That is, Boura discloses that the nucleic acid encoding HLA-G1 is for expression in human cells. Boura does not disclose that the nucleic acid sequence of HLA-G1 has been codon-optimized for expression in human cells. Prior to the effective filing data of the instantly claimed invention, Kim discloses that re-engineering the coding sequence of a given gene to match the codons frequently found in human genes (i.e. codon-optimization for expression in human cells) is beneficial to achieve high-level expression. See Abstract; see page 299, last paragraph. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the HLA-G1 gene, as taught by Boura, by codon-optimization for expression in human cells, as taught by Kim, with a reasonable expectation of success in order to enhance HLA-G1 gene expression efficiency in human cells. 
	Claim 3 recites that the nucleic acid sequence encoding HLA-G1 has at least 80% sequence identity to SEQ ID NO: 2 of the instant application. A nucleic acid sequence having as little as 80% sequence identity to SEQ ID NO: 2 (length of 480 bp) may have as many as 96 substitutions. Accordingly, claim 3 is directed to a broad genus of codon-optimized HLA-G1 sequences, wherein SEQ ID NO: 2 is a single representative species of said genus of codon-optimized HLA-G1 sequences. Claim 4 differs from claim 3 in that the nucleic acid sequence is limited to SEQ ID NO: 2 or a fragment thereof. As discussed above, codon-optimizing the HLA-G1 gene for expression in human cells is prima facie obvious over the cited prior art. Furthermore, the specification of the instant application, in paragraph [0095], acknowledges that methods of codon optimizing a nucleotide sequence to maximize expression in an organism are well known in the art and can be carried out using software available to the public. The Office does not possess the means of determining whether or not SEQ ID NO: 2 is merely the result of codon-optimizing the known native sequence of HLA-G1 using codon-optimization software/algorithms commercially or publicly available prior to the effective filing date of the instantly claimed invention. However, paragraph [0171] of the specification does suggest that Applicant relied on codon optimization software from GenScript USA, Piscataway, NJ in the working examples. See “The HLA-G1 cDNA was codon optimized (GenScript USA, Piscataway, NJ)” in paragraph [0171]. For these reasons, to the extent that SEQ ID NO: 2 is merely a result of codon-optimizing the known native sequence of HLA-G1 using codon-optimization software/algorithms commercially or publicly available prior to the effective filing date of the instantly claimed invention, and absent evidence to the contrary, the limitation that the nucleic acid sequence is at least 80% identical to SEQ ID NO: 2, as recited in claim 3, or 100% identical to SEQ ID NO: 2 or a fragment thereof, as recited in claim 4, is considered prima facie obvious over the cited prior art.
Boura discloses a lentiviral particle comprising a nucleic acid encoding HLA-G1. See page 3, col. 1-2, joining paragraph. Boura does not disclose that the viral vector is a recombinant adeno-associated viral (AAV) particle comprising inverted terminal repeats (ITRs). However, prior to the effective filing date of the instantly claimed invention, one of ordinary skill in the art understood that recombinant AAV particles comprising ITRs were effective gene delivery vehicles (Official Notice taken, if necessary). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a lentiviral particle, as taught by Boura, with a recombinant AAV particle comprising ITRs with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Boura discloses that the cells transformed to express HLA-G1 have therapeutic applications. See Abstract; see page 5, col. 1, last paragraph. Pharmaceutically acceptable carriers for therapeutic compositions were known in the art prior to the effective filing date of the instantly claimed invention (Official Notice taken, if necessary). Accordingly, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to combine Boura’s composition with a pharmaceutically acceptable carrier with a reasonable expectation of success in order to administer Boura’s composition to a subject in need thereof.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633